Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: fig. 1
Species 2: fig. 8
Species 3: fig. 13A
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as different design and mode of operation; In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with George Reilly on 5/24/22 a provisional election was made without traverse to prosecute the invention of species 3, fig. 13a.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  McManus et al. (US.  20110015747).
McManus discloses a spinal implant fig. 2 for placement between first and second vertebral bodies, comprising: a first member 20 having a first surface for engaging a first vertebral body; a second member 40 having a second surface for engaging a second vertebral body; a first extendable support element 32 and a second extendable support element 32, each of the first and second extendable support elements having a contracted configuration fig. 2, to facilitate deployment of the implant between the first and second vertebral bodies, and at least one extended configuration fig. 3 to extend the first and second members away from one another along an extension direction so that the first and second surfaces are positioned further apart from one another than in the contracted configuration fig. 3; and a stop 25 and overhang 80, fig. 1 for preventing further extension of the first and second members away from one another, the stop being positioned between the first and second extendable support elements fig. 1-3, wherein the stop is positioned between the first and second extendable support elements such that a line extending from the first extendable support element to the second extendable support element intersects the stop fig. 1, wherein the stop includes a projection 25 extending from the first member along the extension direction, the extension slidably received within a space 72 defined by the second member, wherein the stop can includes a pin 195, fig. 4 connected to the second member and extending through a slot 185 in the projection, the slot being configured such that extension of the first and second members away from one another by a predetermined amount along the extension direction causes the pin to abut an end of the slot to prevent further extension of the first and second members away from one another, wherein the space is defined between a first wall and a second wall of the second member, and wherein the pin extends between the first and second walls through the slot in the projection fig. 4, wherein the projection 25, fig. 1 is positioned between the first and second extendable support elements such that a line extending from the first extendable support element to the second extendable support element intersects the projection, wherein the first member includes a plurality of openings 35, fig. 1 therethrough, the openings being positioned around a perimeter of a region defined by a connection between the projection and the first member, wherein the projection is closely received within the space defined by the second member fig. 2-3, wherein the projection and the space defined by the second member both have the same cross-sectional shape along a plane perpendicular to the extension direction fig. 2, wherein the cross-sectional shape of the projection and the space along the plane perpendicular to the extension direction is rectangular fig. 2, wherein the first and second extendable support elements are spaced apart from one another along a longitudinal dimension of the implant fig. 1, wherein the first and second extendable support elements each include a piston 50, fig. 1 slidably received within a respective cylinder 32

McManus discloses a spinal implant fig. 1 for placement between first and second vertebral bodies, comprising: a first member 40 having a first surface for engaging a first vertebral body, the first member having one or more pistons 50 connected thereto and extending therefrom; and a second member 20 having a second surface for engaging a second vertebral body, the second member having one or more cylinders 32 therein configured to slidably receive the respective one or more pistons of the first member; 
wherein the implant has a contracted configuration fig. 2 in which the one or more pistons are advanced within the respective one or more cylinders to facilitate deployment of the implant between the first and second vertebral bodies fig. 2, and the implant has at least one extended configuration fig. 3 in which the one or more pistons extend out of the respective one or more cylinders to extend the first and second members away from one another along an extension direction so that the first and second surfaces are positioned further apart from one another than in the contracted configuration fig. 3, wherein the one or more pistons 50 comprise a first piston and a second piston fig. 1, and wherein the one or more cylinders 32 comprise a first cylinder and a second cylinder fig. 1 configured to receive the respective first and second pistons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McManus in view of Ashley et al. (US. 20130253650).
McManus fails to teach the first and second extendable support elements are configured to be extended by a fluid, wherein at least one of the first and second members includes a first portion formed of a porous material and a second portion formed of a non- porous material.
Ashley teaches the first and second extendable support elements are configured to be extended by a fluid (paragraph 102, 133, 134), wherein at least one of the first and second members includes a first portion formed of a porous material (titanium, PEEK) and a second portion formed of a non- porous material (paragraph 133).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the implant of McManus to be able to expand by a fluid in view of Ashley in order to providing an efficient force / pressure to expand the implant, and to make a portion formed from porous materials  in view of Ashley to increase the biocompatibility of the implant and allow for bone to grow into a significant portion of the implant. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McManus in view of Willis et al. (US.  20160199193 ).
McManus fails to teach at least one of the first surface and the second surface is constructed of a porous metal.
Willis teaches at least one of the first surface and the second surface is constructed of a porous metal (paragraphs 8, 29) which allows for bone to grow into a significant portion of the implant.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to construct the first and second surfaces of McManus from porous materials  in view of Willis in order to allow for bone to grow into a significant portion of the implant.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775